Citation Nr: 0020405	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-07 841	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to a van lift, or repair thereof, at VA expense.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel



REMAND

The veteran served on active duty from December 1970 to 
September 1973.

The veteran is tetraplegic/quadriplegic due to a 1984 motor 
vehicle accident.  He has been receiving VA pension benefits 
due to his condition, with special monthly pension because of 
his need for regular aid and attendance.

This appeal stems from a November 1997 and August 1998 
decisions that denied entitlement to a van lift.

In the first of those decisions, the RO indicated that the 
veteran could not receive a van lift because his condition 
was not service connected.  This decision apparently focused 
upon the requirements for Title 38, chapter 39 (West 1991) 
benefits.  The Board of Veterans' Appeals (Board) notes that 
veteran has not claimed service connection for his condition.  
The second decision, in August 1998, however, from the VA 
Puget Sound Health Care System in Seattle, Washington, did 
not mention the service-connection requirement.  Based upon 
the November 1998 statement of the case, 38 U.S.C.A. 
§ 1717(b)(2) and corresponding regulations and administrative 
materials were apparently considered instead.  That statute 
states in pertinent part that VA, "...may furnish an invalid 
lift, or any type of therapeutic or rehabilitative device, as 
well as other medical equipment and supplies (excluding 
medicines), if medically indicated, to any veteran who is 
receiving...pension under chapter 15 of [Title 38]...by reason of 
being in need of regular aid and attendance." (Emphasis 
added.)  The statute indicates that the Secretary of VA has 
discretion in whether to supply such a benefit.

The Secretary has issued several relevant regulations and 
procedures for determining whether such a device may be 
issued.  See e.g., 38 C.F.R. §§ 17.150-17.159 (1999); VBA 
Manual M-2, Part IX, §§ 4.01-4.10 (1986).  Some of the 
considerations include the amount of money previously spent 
for such devices within a given period for a particular 
veteran, and whether such a device would be medically 
necessary, instead of simply for the comfort or convenience 
of the veteran.  VA Central Office approval is required each 
van modification under 38 U.S.C.A. § 1717 (formerly § 617), 
according to M-2, Part IX, § 4.01e(3)(a).

The record contains medical evidence that such a lift is 
"medically necessary" but the Board cannot discern whether 
this determination was made in accordance with the applicable 
laws and regulations.  Perhaps more importantly, it does not 
appear that the case was referred to the VA Central Office 
for a determination.

For the foregoing reasons, this case is REMANDED for the 
following development:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of any VA 
and non-VA health care providers who have 
treated him for his 
tetraplegia/quadriplegia since 1996.  
After securing any necessary releases, 
these records (if they are not already 
part of the claims file) should be 
obtained and associated with the claims 
file.

2.  The agency of original jurisdiction 
should apply all applicable statutes, 
regulations and administrative guidelines 
to develop this case, including 
applicable sections of 38 C.F.R. Part 17, 
and applicable portions of M-2, Part IX.  
Then, the case should be referred to the 
VA Central Office for a determination on 
this claim.

3.  If the claim remains denied, the 
agency of original jurisdiction should 
provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the agency of original jurisdiction.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




